 IntheMatterOfWAPLES-PLATTERCOMPANYandWAREHOUSE ANDDISTRIBUTIONWORKERS UNION, LOCAL #220, AFFILIATED WITH THECIOCaseNo. R-4358.-Decided October24, 1942Jurisdiction:food products distributing industry.Investigationand Certificationof Representatives:existence of question: re-fusal to accord petitioner recognition until certified by the Board ; electionnecessary. -.Unit Appropriatefor Collective. Bargaining:all employees at one of Company'swarehouses, including shipping clerks, but excluding manager, warehouseforeman, and clerical employees.Mr. Sidney L. Samuels,of Ft. Worth, Tex., for the Company.Miss Ruth ButcherandMr. Jack Love,of Ft. Worth, Tex.; for theC. I. O.Mr. Mozart G. Ratner,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition and amended petition duly filed by the Warehouseand Distribution Workers Union, Local #220, affiliated with the CIO,herein called the C. I. 0., alleging that a question affecting com-merce had arisen concerning the representation of employees ofWaples-Platter Company, Ft. Worth, Texas, herein.,called the Com-pany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Elmer P. Davis, Trial Exam-iner.Said hearing was held at Ft. Worth, Texas, on October 8, 1942.The Company and the C. I. O. appeared, participated, and, wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.45 N L R. B., No. 14.66 0WAPLES-PLATTER COMPANY67Upon the entire record in the case, the Board makes the, following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYWaples-Platter Company, a Texas corporation, maintains its prin-cipal office at Ft.Worth, Texas.The Company is engaged in thepurchase, sale, and distribution of food products, and maintains officesand warehouses in Ft. Worth, Dallas, Greenville, Denison, Vernon,Memphis, Ama,r-illo,,Lubbock, and Abilene, Texas, in Clovis, NewMexico, and in Ada, Oklahoma. The Company's warehouse at Ft.Worth, Texas, is alone involved in this proceeding.During the fiscalyear ending May 31, 1942, the purchase price of food products soldand distributed by the Company, through its Ft. Worth, Texas branch,amounted to approximately $1,740,000, and the resale value of thefood products sold and distributed by the Ft. ,Worth branch amountedto approximately $2,000,000 for the same period.Approximately, 72percent -of the food products sold and distributed by the Company,through' its Ft.Worth brancli for the fiscal period ending May 31,1942, was purchased in States outside the State of Texas and wasshipped to the Company's branch in Ft. Worth for resale.Approxi-mately 8 percent of the food products, sold and distributed by theCompany, was -delivered to points in States other than the State ofTexas.The Company concedes that it is engaged in commerce withinthe meaningof the-Na'ti`onal Labor Relations Act.II.THE ORGANIZATION INVOLVEDWarehouse and DistributionWorkers Union, Local #220, is itlabor organization affiliated with the Congress of Industrial Organi-zations, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about August'20, 1942, the C. I. O. requested recognition asexclusive bargaining ;gent' fQr the employees of the' Company.TheCompany declined to recognize the C. I. O. unless and until it hadbeen certified by the Board.A statement of the Field Examiner,introduced into evidence,, indicates that the C. I. O. represents a sub-stantial number of employees of the Company.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaning'The petitioner presented 31 authorization cards dated in July and August 1942, 26 ofwhich were found to, bear apparently,, genuine original signatures of persons whose namesappear onthe Company's"pay roll of August 27, 1942.This pay roll eon tains a total of41 names, ofwhich 34 are the names of employees in`the alleged appropriate iunit 068DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Section 9 (c) and Section2 (6) and (7) -of the National LaborRelations Act.IV.THE APPROPRIATE UNITThe parties agree that all warehouse employees, excluding themanager, the warehouse. foreman, and clerical employees, are to beincluded within the appropriate unit.'The C. I. O. seeks to excludeone John McKee and the six shipping clerks,3 on' the ground thatthey occupy supervisory positions.The Company seeks to includethem.The evidence indicates that the shipping clerks are monthlypaid whereas the other employees are hourly paid.However, neitherMcKee nor the shipping clerks have the right to hire or dischargeemployees nor to recommend such action. The evidence furtherindicates that their duties are closely related to those of the otherwarehouse employees.We shall include them in the unit.We find that all warehouse employees, including John McKee andthe shipping clerks, but excluding the manager, warehouse foremanand clerical employees, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) ofthe Act.V.THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of our Direction ofElection, subject to the limitations and additions set forth therein.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Section 8,of National Labor Relations Board Rules andRegulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation to ascertainrepresenta-tives for the purposes of collective bargaining with Waples-PlatterCompany, Ft. Worth, Texas, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionIncluded within the classification of warehousemen are city and country order fillers,basement order fillers, packers, the janitor,a handyman,three miscellaneous employees.Malone, Marshall,and Terrell,and a general classification l:nonn as beginners.3Georgia Dunnan is being trained to occupy the position of a shipping clerk and isincluded in this classification.- WAPLES-PLATTER COMPANY69of the Regional 'Director for the Sixteenth Region (Ft.Worth,Texas), acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article,III, Section 9, of said Rules andRegulations, among all employees of the Company within the unitfound appropriate in Section IV, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during such pay-roll periodbecause they were ill or on vacation or in the active military serviceor training of the United States, or temporarily laid off, but excludingemployees who have since quit or been discharged for cause, todetermine whether or not they desire to be represented by Warehouseand DistributionWorkers Union, Local #220, affiliated with theCongress of Industrial Organizations, for the purposes of collectivebargaining.-MR. GERARD D. REiLLi took no part in the consideration of theabove Decision and Direction of Election.Ic